Citation Nr: 1045410	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.	Entitlement to service connection for emphysema.

2.	Entitlement to service connection for a collapsed lung.

3.	Entitlement to service connection for coronary artery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1949 to 
January 1955, from April 1955 to January 1958 and from March 1958 
to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	In a June 19, 2008, statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of the 
issues of entitlement to service connection for emphysema and 
collapsed lung.

2.	The Veteran served in the Republic of Vietnam; exposure to an 
herbicide agent, to include Agent Orange, is presumed.

3.	The competent evidence of record indicates the Veteran has 
been diagnosed with coronary artery disease.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for emphysema.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a collapsed lung.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.	Coronary artery disease was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2010); Diseases Associated 
With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 
53,202, 53,216 (Aug. 31, 2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Emphysema and Collapsed Lung

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  The appellant has withdrawn the issues of service 
connection for emphysema and a collapsed lung; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review these issues and the appeal is dismissed.

II.	Coronary Artery Disease

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to service connection for 
coronary artery disease.  Initially, the Board observes that the 
Veteran has claimed service connection for coronary artery 
disease as secondary to an atrio-ventricular heart block.  
However, the Board has expanded the Veteran's claim to consider 
all potentially applicable theories of entitlement.  See 
generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain diseases associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

Diseases associated with exposure to Agent Orange include, among 
others, ischemic heart disease (including coronary artery 
disease).  See Diseases Associated With Exposure to Certain 
Herbicide Agents, 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010) 
(amending 38 C.F.R. § 3.309(e)).  The Board observes the Veteran 
has been diagnosed with coronary artery disease.  See, e.g., July 
2007 VA heart examination.

The Veteran's service in the Republic of Vietnam has been 
previously established.  See, e.g., February 2009 rating 
decision.  Thus, exposure to herbicides (Agent Orange) is 
presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As the Veteran's exposure to herbicides is presumed, and in light 
of the recent amendments to 38 C.F.R. § 3.309(e) establishing 
presumptive service connection for ischemic heart disease (to 
include coronary artery disease), the Board concludes that 
service connection for coronary artery disease is warranted.  See 
38 C.F.R. § 3.309(e) (as amended by 75 Fed. Reg. 53,202).


ORDER

The issue of entitlement to service connection for emphysema is 
dismissed.

The issue of entitlement to service connection for a collapsed 
lung is dismissed.

Service connection for coronary artery disease is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


